DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Interpreted under 35 USC § 112(f)/sixth
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-25, 27-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich et al (“High Resolution FTM”, 7/13/2015, IEEE P802.11, hereinafter Sanderovich), in view of Segev et al (US 2016/0366660, hereinafter Segev, claiming the priority date of provisional application 62/175,523), in view of Lee et al (US 2016/0143008, hereinafter Lee), in view of Love et al (US 2010/0034139, hereinafter Love) and in view of KOC et al (US 2013/0301500, hereinafter KOC).

Regarding claim 1, Sanderovich discloses a method, at a first wireless station (station, page 16), comprising: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); 								but does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Segev in order to improve mechanisms of time synchronization; 	 						and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).  In view of these references the 16 bit max range error field can be reduced to five bits and can express any exponential range of values.  									It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee, Love and KOC in order to improve performance and prolong the station’s battery and reduce signaling overhead and reduce power consumption from receiving and decoding transmissions.  Further motivation to reduce bits allows for (1) the freed bits can be used to indicate other information (2) reserved for future use or (3) reduce required power, reduce interference and allow for more channel capacity from transmitting less bits from the reduction of bit fields.
Regarding claims 3, 7, 11, 15, 18, 23, 27 and 31, Sanderovich discloses the method/medium/STA/station of claim 1/5/9/13/17/21/25/29, but not explicitly wherein the at least one other field is further capable of expressing the maximum range error at least as small as 0.00025 m.  KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claims 4, 8, 12, 16, 18, 24, 28 and 32, Sanderovich discloses the method/medium/STA/station of claim 1/5/9/13/17/21/25/29, wherein the at least one other field is capable of expressing the maximum range error in five bits or less and up to at least 4096 m.  KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 5, Sanderovich discloses a non-transitory storage medium (machine readable medium with instructions) having computer-readable instructions stored thereon which are executable by a process of a first wireless station (STA) to: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 9, Sanderovich discloses a first wireless station (STA) (station), comprising: a wireless transceiver (transceiver) to transmit messages to a wireless communication network; and one or more processors (processor) coupled to the wireless transmitter, the one or more processors being configured to: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at  using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 13, Sanderovich discloses a first wireless station (station), comprising: means for receiving (transceiver) one or more fine timing measurement (FTM) messages; and means for determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); determining a binary value comprising at least part of an exponent and capable of expressing a maximum range error of at least 2000m (16 bit field for max range error and uses exponent to determine the max error, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206];  and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 17, Sanderovich discloses a method, at a first wireless station (station), comprising: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); determining a binary value comprising at least part of an exponent and capable of expressing a maximum range error of at least 2000m (16 bit field for max range error and uses exponent to determine the max error, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 21, Sanderovich discloses a non-transitory storage medium having computer-readable instructions (machine readable medium) stored thereon which are executable by a processor of a first wireless station (STA) to: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); determining a binary value comprising at least part of an exponent and capable of expressing a maximum range error of at least 2000m (16 bit field for max range error and uses exponent to determine the max error, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 25, Sanderovich discloses a first wireless station (STA) (station), comprising: a wireless receiver (transceiver) to receive messages from a wireless communication network; and one or more processors (processor) coupled to the wireless receiver, the one or more processors being configured to: determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); determining a binary value comprising at least part of an exponent and capable of expressing a maximum range error of at least 2000m (16 bit field for max range error and uses exponent to determine the max error, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 29, Sanderovich discloses a first wireless station (station), comprising: means for receiving (transceiver) determining a range between the first wireless station and the second wireless station (range entry indicates a successful range measurement between the station and AP, page 11); determining a binary value comprising at least part of an exponent and capable of expressing a maximum range error of at least 2000m (16 bit field for max range error and uses exponent to determine the max error, page 11); and transmitting a fine timing measurement (FTM) range report message comprising at least a range field and at least one other field, the range field indicating the range, and the at least one other field comprising the binary value (transmitting the fine timing measurement frame/range report with range and max range error field, page 11); but does not disclose the binary value as five bits or fewer (using less bits in a field and/or shortening a bit field is well known in the art and it is obvious to one with ordinary skill that an error field could be represented using five bits or less); and does not explicitly disclose synchronizing a first clock state of the first wireless station with a second clock state of a second wireless station. Segev discloses synchronizing clocks when performing FTM protocol, Para [0134] and performing timing synchronization correction based on information in the FTM, Para [0206]; and Sanderovich discloses a binary value (16 bit field for max range error, page 11) but does not disclose the binary value is five bits or less using an exponent and capable of expressing a maximum error range of at least 2000m.  Lee discloses using an exponential function to enable a smaller number of bits to be used while still being able to indicate various ranges of values, Para [0139], Love discloses reducing the size of designated bit fields, Para [0016] and KOC discloses a five bit field is capable of expressing any range of values (i.e. the mapping of index values to error range values can be incremental or in this case exponential, etc.).
Regarding claim 33, Sanderovich discloses the first STA of claim 9, wherein the one or more processors are configured to determine the binary value to be equal to: zero based on the maximum range error being unknown (value of zero equals an unknown error, page 11, other limitations are optional); or decimal 25 based on the maximum range error being greater than or equal to 4096m; or decimal N based on the maximum range error being known, being less than 4096m, being greater than 2N-14 and being less than or equal to 2N-13 wherein N is an integer between decimal one and decimal 24, inclusive.

Examiner’s Remarks
The subject matter of claim 33, could put the independent claims into better condition for allowance if worded a little bit differently.  The claim currently includes “or” between limitations meaning the alternative limitations are optional and the prior only needs to disclose one of the limitations.  If Applicant rewords the claim so that all three limitations need to be disclosed, this could put the claim into better condition for allowance.  										The Applicant is also not claiming the same equation (2) shown in Para [0052] (not sure if this is Applicant’s intention or not).  Examiner also points out that in the claim if N is 25, the error is greater than 4096m, if N is 24 the error is between 1024m and 2048m, meaning the claimed equation does not appear to express a range between 2048 and 4096.  If the Applicant cares about the gap, it seems using N=26, could be the greater than 4096 value and N is between 1 and 25 (e.g. 2^(N-13)=2^12=4096, error is less than 4096m).


Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not considered persuasive.  The Applicant argues the obviousness rejection is an obvious to try rejection and that the KOC reference discloses a five bit field has the ability to express any range of values.  Applicant argues this includes infinite possible number of ranges and fails the obvious to try requirement.  			In response, the claim states “five bits or fewer” and KOC clearly disclose a five bit field.  Further reducing the bit field is a finite number of solutions, if the conventional field is 16 bits, the bit field can only be reduced from a maximum of 16 bits to a minimum of 1 bit size.  Further the claim states the five bits are capable of expressing a range error up to 2000m.  Applicant admits KOC discloses the five bit field has the capability to express any range of values.  If the Applicant wants to claim the specific mapping scheme, see Examiner’s remarks.  Reducing a conventional 16 bits to 5 bits or fewer has a limited number of solutions.  Further the five bit field needs to just be capable of expressing a range up 2000m which KOC discloses the five bit field can map to any values.  There could be a infinite number of mapping schemes but Applicant does not claim a specific mapping scheme only that the five bits is capable of expressing a value of 2000m, which five bits field has the ability to do as disclosed by KOC.		Applicant previously argued the references do not disclose the limitations in the claim for using five or fewer bits capable of expressing a range of at least 2000m and being part of an exponent.  Applicant argues the Lee, Love and KOC references disclose generalizations that were true at the time of the invention but amount to assertions of general knowledge.  Applicant states the rejection of the claims in view of the references amount to assertions that all individual components of the invention were known and combining the components has claimed advantages but uses impermissible hindsight.         
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant does not argue that the any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461